— Appeal from an order of the Supreme Court at Special Term, entered August 13, 1973 in Madison County, which denied plaintiff’s motion for summary judgment. The plaintiff is clearly correct that adverse possession cannot be used against the State (e.g. Smith v. People, 9 A D 2d 205). However, the plaintiff also seeks injunctive relief to enjoin the defendants “from going on and utilizing the said lands for their own purposes ” and to compel the removal “from the said lands all buildings [and] structures * 55 • encroaching upon or interfering” with the subject land. Whether the plaintiff is entitled to this relief against any or all of the defendants cannot be decided on the instant record. There are presented issues as to title and defendants’ possible rights of use of the land involved which must be explored at a plenary trial. Order affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Main and Reynolds, JJ., concur.